[Cite as State v. Anderson, 2018-Ohio-3300.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-18-1003

        Appellee                                   Trial Court No. CR0201301175

v.

Ernest M. Anderson, Jr.                            DECISION AND JUDGMENT

        Appellant                                  Decided: August 17, 2018

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Ernest M. Anderson, Jr., pro se.

                                               *****

        SINGER, J.

        {¶ 1} This appeal is from a judgment of the Lucas County Court of Common

Pleas. For the reasons that follow, we affirm.

        {¶ 2} Appellant, Ernest M. Anderson, Jr., was indicted on possession of cocaine,

trafficking in cocaine, possession of drugs, aggravated trafficking of drugs in the vicinity
of a school, trafficking in cannabis, and tampering with evidence. The case proceeded to

a jury trial and, on April 30, 2013, the jury found appellant guilty on all counts. On

August 7, 2013, the trial court accepted the verdicts and sentenced appellant to an

aggregate prison term of eight years.

       {¶ 3} Appellant made no direct appeal of the August 2013 judgment. Appellant

did, however, file various postconviction motions. For example, he filed a “petition for

reimbursement,” a “jurisdictional challenge” based on the U.C.C., and a petition arguing

he was a Moorish National and thus was not subject to the state government’s

jurisdiction. These motions were all denied.

       {¶ 4} On October 4, 2017, appellant filed a “motion to release defendant Ernest

Anderson on a void judgment entry and nullified judgment of conviction.” Appellee filed

a motion in opposition on November 6, 2017, and appellant filed a reply brief on

November 28, 2017. The trial court denied appellant’s motion, and its judgment entry

was journalized on December 14, 2017.

       {¶ 5} Appellant now appeals from that judgment, setting forth the following

assignment of error:

              I. The trial court lacked subject matter jurisdiction in this case no.

       G-4801-CR-020131175-000, because the Judgment is void, and nullified

       conviction the Journal Entry is invalid, under Crim.R. 32(C), and Sup.R. 7,

       and R.C. 2505.02 and the Ohio Const. Art. IV and 3(B)(2), the violated the

       United States Constitution of the 14th, and 5th Amendment, Due Process




2.
         and Equal Protection of the law. The Supremacy Clause commands a state

         cause to apply federal law. This case is Void Judgment, and Nullified

         Conviction, on the Judgment Entry that is invalid. [Sic].

         {¶ 6} Appellant did not file a direct appeal in the case and, as previously held by

this court, most nonjurisdictional issues that could have been raised on direct appeal and

were not, are res judicata and not subject to review in subsequent proceedings. See State

v. Quinn, 6th Dist. Lucas No. L-12-1242, 2014-Ohio-340, ¶ 14; State v. Rice, 6th Dist.

Lucas No. L-12-1127, 2012-Ohio-6250, ¶ 7.

         {¶ 7} Appellant, however, claims a jurisdictional issue in that he challenges the

judgment of the trial court as void by arguing the court failed to comply with Crim.R

32(C).

         {¶ 8} Appellee contends the trial court judgment was stated and imposed in

compliance with Crim.R. 32(C).

         {¶ 9} “In entering a final appealable order in a criminal case, a trial court must

comply with Crim.R. 32(C)[.]” See State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330,

893 N.E.2d 163, ¶ 10.

         {¶ 10} Crim.R. 32(C) provides:

                A judgment of conviction shall set forth the plea, the verdict or

         findings, and the sentence. If the defendant is found not guilty or for any

         other reason is entitled to be discharged, the court shall render judgment

         accordingly. The judge shall sign the judgment and the clerk shall enter it




3.
       on the journal. A judgment is effective only when entered on the journal by

       the clerk.

       {¶ 11} The overriding purpose of Crim.R. 32(C) “is to ensure that a defendant is

on notice concerning when a final judgment has been entered and the time for filing an

appeal has begun to run.” State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.

142, ¶ 10.

       {¶ 12} We find that the August 2013 sentencing entry complied with Crim.R.

32(C) and contained “(1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court[,]” pursuant to Baker and Lester. Id. at ¶ 8.

       {¶ 13} Accordingly, appellant’s assigned error is not well-taken.

                                        Conclusion

       {¶ 14} The December 14, 2017 judgment of the Lucas County Court of Common

Pleas is affirmed. The costs of this appeal are assessed to appellant pursuant to App.R. 24.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




4.
                                                                     State v. Anderson
                                                                     C.A. No. L-18-1003




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.